Citation Nr: 1022434	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  06-26 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for ulnar neuropathy of the 
left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1963 to November 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

The Veteran and his spouse testified at a Travel Board 
hearing before a Veterans Law Judge in October 2008.  A 
transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As indicated in the Board's December 2009 decision, the 
medical evidence shows that although the Veteran raised a 
claim of entitlement to service connection for peripheral 
neuropathy, some evidence indicated that he may have been 
diagnosed with ulnar neuropathy of the left upper extremity 
associated with the same symptoms.  Accordingly, the Board 
determined that both issues were within the scope of the 
Veteran's claim on appeal.  While the Board denied the 
Veteran's claim of entitlement to service connection for 
peripheral neuropathy of the upper extremities, the claim of 
entitlement to service connection for ulnar neuropathy of the 
left upper extremity was remanded to the RO/AMC for further 
development.  The requested development has been completed to 
the extent possible and no further action is necessary to 
comply with the Board's remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998).





FINDING OF FACT

The Veteran's claimed ulnar neuropathy of the left upper 
extremity has not been shown to be causally or etiologically 
related to active service. 


CONCLUSION OF LAW

Ulnar neuropathy of the left upper extremity was not incurred 
in or aggravated by the Veteran active duty service, nor may 
it be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated March 2005, 
May 2005, March 2006 and May 2009.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for 
ulnar neuropathy of the left upper extremity.  Service 
connection will be granted for a disability resulting from an 
injury or disease incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
there is no showing of a resulting chronic disorder during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.

The Veteran's service treatment records have been reviewed.  
The records are silent with respect to any findings ulnar 
neuropathy of the left upper extremity.  The Veteran's 
September 1967 service examination prior to his discharge 
from active service showed that the Veteran's neurologic 
system was evaluated as clinically normal.  Further, in his 
contemporaneous medical history, the Veteran expressly denied 
having neuritis and was silent with respect to any problems 
involving the upper extremities.  In an October 1967 
statement, the Veteran indicated that there had been no 
change in his medical condition since his last examination.

The first post-service medical evidence of record are VA 
treatment records beginning in 1996.  These records are 
silent with respect to any findings of ulnar neuropathy of 
the left upper extremity until December 2008, at which time 
VA outpatient treatment records indicate that the Veteran was 
seen for problems with his left, dominant hand, which he 
stated had been occurring for the previous six months.  He 
told the treating physician that he kept dropping objects 
with that hand and that at least once a day his hand cramped 
up in a bizarre posture.  He stated that these episodes cause 
him pain on the dorsal surface of his hand and that they last 
maybe a minute.  The Veteran also complained of tingling in 
his digits IV and V on the left, which he was able to trigger 
by pressing on the dorsal surface of his left elbow.  A 
neurological examination was conducted and all findings were 
within normal limits.  

A nerve conduction study was conducted in January 2009.  This 
also produced normal results with no electrodiagnostic 
evidence of left ulnar neuropathy and no abnormality of the 
left upper extremity noted other than few larger than 
expected MUAP in the left opponens.  Continued conservative 
management was advised.  

VA treatment records dated in March 2009 indicate no changes 
in the Veteran's status.  The Veteran reported that he no 
longer had trouble dropping objects with his left hand, but 
that he still gets a tingling sensation in his forearm and 
hand whenever he leans his left arm on an armrest.  A 
continuation of conservative management without introduction 
of any medication was recommended and the treating physician 
stated that full testing was not required at that time.  

At a December 2006 RO hearing, the Veteran testified that he 
experienced numbness in his arms and appeared to indicate 
that his arm problems were related to a cold injury he 
sustained in service.  

At the October 2008 hearing before the Undersigned, the 
Veteran reiterated that he experienced numbness in his arms.  
He also indicated that the VA where he received all his 
treatments had not yet done any tests on his upper 
extremities.

In December 2008 the Board remanded the Veteran's claim for 
further development, including performance of a VA 
examination.  

That examination was conducted in February 2009.  During that 
examination the Veteran stated that his symptoms include 
tingling and numbness in the hands, especially the left hand 
and all the fingertips.  The Veteran stated that he drops 
dishes, but could not describe any other difficulties using 
his left hand.  A neurological examination indicated that 
cranial nerves II-XII were surveyed and there were no focal 
abnormalities.  There was no pronator drift and strength was 
normal in the upper and lower extremities in both proximal 
and distal muscles.  Sensation to vibration and light touch 
was also intact in the hands, fingers and toes.  The 
examining physician found that there was no indication of 
peripheral nerve injury, as the Veteran's peripheral 
examination was normal.  Based on this examination the Board 
denied the Veteran's claim of entitlement to service 
connection for peripheral neuropathy of the upper 
extremities.  However, in that same examination report the 
examiner gave a diagnosis of probable mild ulnar neuropathy 
of the left upper extremity.  The examiner did not provide an 
opinion as to whether this disability was related to the 
Veteran's service and therefore, in December 2009 the Board 
remanded the claim for such an opinion.

The Veteran was provided the requested examination in January 
2010.  During that examination the Veteran reported no 
history of injuries in the left upper extremity.  The 
examiner noted that according to the record there were no 
other diagnoses of peripheral nerve disorder.  The examiner 
opined that it was unlikely that the Veteran's previously 
diagnosed left ulnar mononeuropathy was related to any 
service condition or activity during service.  He stated that 
the condition had only appeared in 2008 and had since 
disappeared, as there were no findings in the February 2009 
examination or the current examination.  The examiner then 
stated that there was no finding of peripheral neuropathy, 
including ulnar neuropathy, at the time of the examination.  

A claimant is responsible for supporting a claim for benefits 
under laws administered by the VA, and the Veteran was 
clearly advised of the need to submit medical evidence 
demonstrating both the existence of ulnar neuropathy of the 
left upper extremity and a nexus or relationship between that 
condition and service.  The Veteran has presented no evidence 
of any link between his claimed ulnar neuropathy and his time 
in service.  While a VA examiner from February 2009 diagnosed 
probable mild ulnar neuropathy of the left upper extremity, 
the January 2010 VA examiner did not find any evidence of 
ulnar neuropathy and determined that any claimed ulnar 
neuropathy was not caused by or related to service.   
In the absence of any evidence showing possible etiology 
during the Veteran's period of service or evidence showing 
that the Veteran continues to have ulnar neuropathy of the 
left upper extremity dating back to his period of service the 
claim for service connection must be denied.  There must be a 
present disability for service connection to be awarded.  In 
the absence of a diagnosis of a current disability, there can 
be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The Veteran has expressed a belief that he has a disability 
in his upper extremity that is causally related to active 
service.  However, the Board notes that the Veteran is not 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as diagnosing the presence of ulnar 
neuropathy and determining its etiology.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, this 
is not a case in which the Veteran's lay beliefs alone can 
serve to establish any association between the Veteran's 
claimed condition and his military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).   In sum, the Veteran's lay assertions are 
outweighed by the other evidence of record. 

In conclusion, the most persuasive and probative evidence of 
record fails to demonstrate that the Veteran's claimed ulnar 
neuropathy of the left upper extremity began during active 
service or is causally related to the Veteran's active 
service.  As there is a preponderance of evidence against the 
claim, the benefit-of-the-doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  Accordingly, the Board finds that service 
connection for ulnar neuropathy of the left upper extremity 
is not warranted.  

ORDER

Entitlement to service connection for ulnar neuropathy of the 
left upper extremity is denied. 

____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


